EXHIBIT 4.1 THE YORK WATER COMPANY and AMERICAN STOCK TRANSFER & TRUST COMPANY, LLC as Rights Agent RIGHTS AGREEMENT Dated as of January 24, 2009 TABLE OF CONTENTS SECTION 1. CERTAIN DEFINITIONS SECTION 2. APPOINTMENT OF RIGHTS AGENT SECTION 3. ISSUE OF RIGHTS CERTIFICATES SECTION 4. FORM OF RIGHTS CERTIFICATES SECTION 5. COUNTERSIGNATURE AND REGISTRATION SECTION 6. TRANSFER, SPLIT UP, COMBINATION AND EXCHANGE OF RIGHTS CERTIFICATES; MUTILATED, DESTROYED, LOST OR STOLEN RIGHTS CERTIFICATES SECTION 7. EXERCISE OF RIGHTS; PURCHASE PRICE; EXPIRATION DATE OF RIGHTS SECTION 8. CANCELLATION AND DESTRUCTION OF RIGHTS CERTIFICATES SECTION 9. RESERVATION AND AVAILABILITY OF CAPITAL STOCK; REGISTRATION OF SECURITIES SECTION 10. CAPITAL STOCK RECORD DATE SECTION 11. ADJUSTMENT OF PURCHASE PRICE, NUMBER AND KIND OF SHARES OR NUMBER OF RIGHTS SECTION 12. CERTIFICATE OF ADJUSTED PURCHASE PRICE OR NUMBER OF SHARES SECTION 13. CONSOLIDATION, MERGER OR SALE OR TRANSFER OF ASSETS OR EARNING POWER SECTION 14. FRACTIONAL RIGHTS AND FRACTIONAL SHARES SECTION 15. RIGHTS OF ACTION SECTION 16. AGREEMENT OF RIGHTS HOLDERS SECTION 17. RIGHTS CERTIFICATE HOLDER NOT DEEMED A SHAREHOLDER. SECTION 18. CONCERNING THE RIGHTS AGENT SECTION 19. MERGER OR CONSOLIDATION OR CHANGE OF NAME OF RIGHTS AGENT SECTION 20. DUTIES OF RIGHTS AGENT SECTION 21. CHANGE OF RIGHTS AGENT SECTION 22. ISSUANCE OF NEW RIGHTS CERTIFICATES SECTION 23. REDEMPTION AND TERMINATION SECTION 24. EXCHANGE SECTION 25. NOTICE OF CERTAIN EVENTS SECTION 26. NOTICES SECTION 27. SUPPLEMENTS AND AMENDMENTS SECTION 28. SUCCESSORS SECTION 29. DETERMINATIONS AND ACTIONS BY THE BOARD OF DIRECTORS, ETC SECTION 30. BENEFITS OF THIS AGREEMENT SECTION 31. SEVERABILITY SECTION 32. GOVERNING LAW SECTION 33. COUNTERPARTS SECTION 34. DESCRIPTIVE HEADINGS EXHIBIT A FORM OF CERTIFICATE OF DESIGNATIONS EXHIBIT B FORM OF RIGHTS CERTIFICATE RIGHTS AGREEMENT RIGHTS AGREEMENT, dated as of January 24, 2009 (the “Agreement”), between THE YORK WATER COMPANY, a Pennsylvania corporation (the “Company”), and AMERICAN STOCK TRANSFER & TRUST COMPANY, LLC (the “Rights Agent”). W I T N E
